                                                                                                               DISTRICT OF OREGON
                                                                                                                    FILED
                                                                                                                 September 02, 2020
                                                                                                             Clerk, U.S. Bankruptcy Court



              Below is an order of the court.




                                                                                                 _____________________________
                                                                                                        TRISH M. BROWN
                                                                                                      U.S. Bankruptcy Judge




                                                            UNITED STATES BANKRUPTCY COURT
                                                                   DISTRICT OF OREGON
 In re                                                                 )
 Gary Richard Reid                                                     )    Case No. 20-32023-tmb13
                                                                       )
                                                                       )    CONFIRMATION HEARING DATE              9/3/20
                                                                       )
                                                                       )    ORDER CONFIRMING PLAN
 Debtor(s)                                                             )    AND RESOLVING MOTIONS


       The debtor's plan having been provided to creditors and the Court having found that it complies with 11 U.S.C.
§1325, now, therefore IT IS ORDERED:
1. Debtor's plan (Docket # 14 is confirmed, and all relief requested in the plan is granted. All references to the plan are to
the plan as modified by any amendment shown in ¶ 4 below.
2. Pursuant to 11 USC §522(f)(1), the following liens are avoided [listed alphabetically, and only one per line, including
each creditor’s name, service address, and lien type (e.g., judicial lien or non-purchase money security interest)]:

3. Per the filed Application for Compensation (LBF 1305) and, if applicable, the Fees and Expenses Itemization
Through 08/21/2020 (LBF 1306), compensation to debtor’s counsel of attorney fees of $ 4,500.00 and expenses of
$28.00, of which $ 290.00 has been paid, leaving $ 4,238.00 to be paid as funds become available per plan ¶ 4(c).
4. The debtor moved to amend the plan by interlineation as follows, which amendments are allowed and become part of
the confirmed plan:

   In ¶3(a), strike "$200.00 x6; $1,250.00 thereafter" and replace with "$200.00 x6; $1300.00 x18; $1550.00 x24; $1800.00
 thereafter"

    In ¶4(c), strike "4528.00" and replace with "4500.00"

    In ¶4(c), strike "0" and replace with "28.00"




1350.17 (12/1/2017)                                                  Page 1 of 2                     [NOTE: Printed text may not be stricken]
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy


                                              Case 20-32023-tmb13                  Doc 23   Filed 09/02/20
   Add ¶16, "During the life of the plan, the debtor shall timely file all required tax returns or valid extensions and provide to
 the Trustee, not later than May 15th of each year, copies along with proof of payment. Should the debtor fail to provide said
 proof to the Trustee, the Trustee may file a Motion to Dismiss pursuant to §1307(c), which will be duly considered by the
 Court after notice and a hearing."

5. The terms of this order are subject to any objection filed within 21 days by [listed alphabetically, and only one per line,
including each creditor’s name, service address]:


Additional Provisions. if any:
 None.



                                                                             ###
I certify that on            August 24, 2020             I provided this Order to the trustee for submission to the court.

                                                                                             /s/ Gregory R. Roberson
                                                                                             Gregory R. Roberson 064847
 Approved:          /s/ J. Hantman for Wayne Godare                                          Debtor or Debtor's Attorney
                                                 Trustee




1350.17 (12/1/2017)                                                  Page 2 of 2                     [NOTE: Printed text may not be stricken]
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy


                                              Case 20-32023-tmb13                  Doc 23   Filed 09/02/20
